DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered. 
Status of Claims
Claim 1 has been amended. Claims 3-4, 7-16 and 19-20 have been cancelled. Claims 1-2, 5-6 and 17-18 are pending.
Status of Previous Rejections
The rejections of Claims 1-8 and 17-20 under 35 U.S.C. 103 as being obvious over US’016 (US 2010/0233016, hereinafter “US’016”), and further in view of US’699 (US2009/0297699, hereinafter “US’699”) have been withdrawn in view of the amendment.
The rejections of Claims 1-8 and 17-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,672,544 in view of US’699 (US2009/0297699, hereinafter “US’699”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being obvious over JP’318 (JP2009-302318, hereinafter “JP’318”), and further in view of US’699 (US2009/0297699, hereinafter “US’699”).
Regarding claims 1-2, 5-6 and 17-18, JP’318 teaches an RTB sintered magnet containing 10.3 at% Nd, 2.0 at%  Dy, 1.0 at%  Co, 0.05 at%  Mn, 0.3 at%  Al, 0.1 at%  Cu, 0.1 at%  Ga, 5.4 at% B, the balance is Fe and impurities (Abstract; Table 1, Sample #27), which converts to 23.2 wt% Nd, 5.08 wt%  Dy, 0.92 wt%  Co, 0.043 wt%  Mn, 0.13 wt%  Al, 0.11 wt%  Cu, 0.11 wt%  Ga, 0.91 wt% B, the balance is Fe and impurities, which meets the limitations recited in claims 1 and 2. R/B=2.28, which meets the 
JP’318 discloses that Pr+Nd are collectively referred to RL and the RL is 6-14.5 at% ([0014]). JP’318 discloses some examples that contain Pr 3.4-3.8 at% Pr (Table 1). It would be obvious to one of ordinary skill in the art that Nd in Sample No. 27 may be replaced by Pr so that the magnet contains 3.4-3.8 at% Pr to have a total RL of 10.3 at%. 3.4-3.8 at% Pr corresponds to 7.5-8.4 mass% Pr and meets the recited amount of Pr in claim1. 
JP’318 does not teach that Tb concentration reduces from the outside to the inside of the RTB magnet. US’699 teaches an RTB magnet and disclosed that diffusing Tb from the outside to the inside of the magnet increases the coercivity of the RTB magnet ([0030] to [0069]). Thus, it would be obvious to one of ordinary skill in the art to diffuse Tb from the surface of an RTB magnet to the inside of the magnet as taught by US’699 in the process of JP’318 in order to increase the coercivity of the magnet as disclosed by US’699. It’s well-known that after Tb diffusion treatment from the surface of an RTB magnet, the Tb concentration reduces from the outside to the inside of the RTB magnet.
Assuming after diffusing, 0.62 mass% Tb is incorporated into Sample No.27 of JP’318 (see Table 1 of JP’318) based on the disclosure of Example 15 and Example 16 in Table 3 of US’699, then the magnet contains 10.8 at% Nd, 2.0 at% Dy, 0.253 at% Tb, and 5.4 at% B, 78.98 at% Fe, 1.0 at% Co, 0.38 at% C (the mass% is converted to at% by the Examiner). Tb/C=0.67, (Nd+Dy+Tb)/B=2.42 and 14B/(Fe+Co)=0.94, which meets the recited limitations in claims 1, 5-6 and 17-18.

Response to Arguments
Applicant’s arguments dated 03/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XIAOWEI SU/           Primary Examiner, Art Unit 1733